          Case 1:19-cv-03035-TWT Document 24 Filed 12/17/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


KENNETH CABAN GONZALEZ,
on behalf of himself and others
similarly situated,

          Plaintiff,
                                                    Civil Action No.
v.                                                  1:19-cv-03035-TWT

SPENCER R. MOORE, in his official
Capacity as Commissioner of the
Georgia Department of Driver
Services, and JAMES WOO, in his
individual capacity,

          Defendants.


             THIRD CONSENT MOTION TO STAY PROCEEDINGS

      Defendants Spencer R. Moore and James Woo, through counsel and with the

consent of Plaintiff Kenneth Caban Gonzalez, hereby move for a thirty-day stay of

the proceedings up to and including January 30, 2020, to allow the parties

additional time to explore possible resolution of this matter. In support of this

motion, Defendants respectfully show the Court as follows:

      1.        Plaintiff commenced this putative class action lawsuit on July 2, 2019.

Doc. 1.

                                           -1-
        Case 1:19-cv-03035-TWT Document 24 Filed 12/17/19 Page 2 of 5




      2.     Defendants waived service on July 3, 2019. Docs. 12, 13.

      3.     With Plaintiff’s consent, Defendants moved for an extension of time

to answer or otherwise respond to Plaintiff’s complaint. Doc. 16. This Court

granted Defendants’ consent motion on August 29, 2019. Doc. 18.

      4.     Since August 23, 2019, the parties have been conferring in an effort to

resolve the claims and issues in this matter.

      5.     On September 23, 2019, the parties jointly moved for a thirty-day stay

of the proceedings, including to stay Plaintiff’s obligation to seek class

certification under Rule 23.1(B). Doc. 19.

      6.     On October 31, 2019, the parties jointly moved to stay proceedings

for an additional sixty-day period. Doc. 22.

      7.     Defendants are currently due to answer or otherwise respond to

Plaintiff’s complaint by no later than December 31, 2019. Doc. 23.

      8.     The parties have made significant progress and believe they are

nearing a potential resolution of this matter.

      9.     Therefore, with Plaintiff’s consent, Defendants seek an additional

thirty-day stay of the proceedings until January 30, 2020, including to stay

Plaintiff’s obligation to seek class certification and Defendants’ obligation to

answer or otherwise respond to Plaintiff’s complaint.

                                          -2-
        Case 1:19-cv-03035-TWT Document 24 Filed 12/17/19 Page 3 of 5




      WHEREFORE, Defendants request that the Court grant this motion and stay

proceedings through and including January 30, 2020. A proposed order is attached

hereto for the Court’s convenience.

      Respectfully submitted this 17th day of December, 2019.

                                      Christopher M. Carr           112505
                                      Attorney General
PLEASE ADDRESS ALL
COMMUNICATIONS TO:                    Kathleen M. Pacious           558555
Robert B. Shapiro                     Deputy Attorney General
State Law Department
40 Capitol Square, S.W.               Roger A. Chalmers             118720
Atlanta, Georgia 30334-1300           Senior Assistant Attorney General
Tel: (404) 463-8850
Fax: (404) 651-5304                   /s/ Robert B. Shapiro         932554
Email: rshapiro@law.ga.gov            Robert B. Shapiro
                                      Assistant Attorney General




                                       -3-
       Case 1:19-cv-03035-TWT Document 24 Filed 12/17/19 Page 4 of 5




                    CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1.D, I hereby certify that the foregoing has been

prepared in 14-point Times New Roman in compliance with Local Rule 5.1.


                                                  /s/ Robert B. Shapiro
                                                   Robert B. Shapiro
                                                   Georgia Bar No. 932554




                                       -4-
          Case 1:19-cv-03035-TWT Document 24 Filed 12/17/19 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 17, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the following attorneys of

record:

      Atteeyah Eshe Hollie                     Francisca D. Fajana
      Gerald R. Weber                          Jorge Luis Vasquez
      SOUTHERN CENTER FOR                      Kira Romero-Craft
      HUMAN RIGHTS                             LATINOJUSTICE PRLDEF
      83 Poplar Street, N.W.                   P.O. Box 10115
      Atlanta, Georgia 30303                   475 Riverside Drive, Suite 1901
                                               New York, New York 10115



                                                     /s/ Robert B. Shapiro
                                                      Robert B. Shapiro
                                                      Georgia Bar No. 932554
                                                     Attorney for Defendants
State Law Department
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Tel: (404) 463-8850
Fax: (404) 651-5304
Email: rshapiro@law.ga.gov




                                         -5-
